—Order of disposi*317tion, Family Court, Bronx County (Harold Lynch, J.), entered on or about March 20, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the fourth degree, and placed him with the Division for Youth, in a nonsecure facility, for a period of up to 1 year, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. The totality of the circumstances supports the court’s determination that appellant was not in custody at the time of his incriminating statement (see, Matter of Kwok T., 43 NY2d 213, 218-220; People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851; Matter of Hafeesah A., 243 AD2d 255). Concur — Sullivan, J. P., Tom, Mazzarelli, Rubin and Friedman, JJ.